Case: 20-1371   Document: 7 Page:
          Case 1:19-cv-11974-IT     1  Date
                                Document 124 Filed:
                                              Filed 03/31/2020  Entry
                                                    03/31/20 Page 1 of ID:
                                                                        1 6328845




               United States Court of Appeals
                                 For the First Circuit
                                ____________________________
No. 20-1371

                                      IN RE: LYFT, INC.
                                ____________________________

                                          JUDGMENT

                                    Entered: March 31, 2020
                                  Pursuant to 1st Cir. R. 27.0(d)

       Upon consideration of petitioners' assented-to motion, it is hereby ordered that this case be
voluntarily dismissed.



                                              By the Court:

                                              Maria R. Hamilton, Clerk



cc:
Michael T. Maroney
James D. Smeallie
David J. Santeusanio
Andrew E. Silvia
Adele M. El-Khouri
Elaine Goldenberg
Jeffrey Y Wu
Justin P. Raphael
Rohit Singla
Shannon Erika Liss-Riordan
Adelaide H. Pagano
Anne R. Kramer
Donald Campbell Lockhart
